

114 S519 IS: Chesapeake Bay Gateways and Watertrails Network Reauthorization Act
U.S. Senate
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 519IN THE SENATE OF THE UNITED STATESFebruary 12, 2015Mr. Cardin (for himself, Ms. Mikulski, Mr. Coons, Mr. Carper, and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Chesapeake Bay Initiative Act of 1998 to permanently reauthorize the Chesapeake Bay
			 Gateways and Watertrails Network.
	
		1.Short
 titleThis Act may be cited as the Chesapeake Bay Gateways and Watertrails Network Reauthorization Act.
 2.Permanent reauthorizationSection 502(c) of the Chesapeake Bay Initiative Act of 1998 (16 U.S.C. 461 note; Public Law 105–312) is amended by striking for and all that follows through the period at the end and inserting for each fiscal year..